Title: Thomas Jefferson to Théodore Pahlen, 15 April 1811
From: Jefferson, Thomas
To: Pahlen, Théodore


          
            Sir
            Monticello Apr. 15. 11.
          
          Your favor of the 4th did not arrive here till yesterday, owing to the late rains which have rendered the waters and roads nearly impassable for the mail. I hasten to acknolege it’s reciept, and to express a due sense of the honor of the visit you give me the hope of recieving here, and the value I set on the double gratification it will afford of manifesting to the representative of the emperor my respect and veneration for a sovereign so distinguished by his virtues & station, and to yourself the esteem justly due to your person and character.  I shall be at home & happy to recieve yourself and your friends at the period you mention, or so soon after as the condition of the roads shall admit your encountering them, regretting only that their present degradation will add so much to the labors and discomforts of the journey. I pray you to accept the assurance of my respect & high consideration. 
          
            Th: Jefferson
          
        